Exhibit 12.1 ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Schedule of Computation of Ratio of Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Year ended December 31, Years ended December 31 Earnings: Income before discontinued operations $ Gain on sales of real estate - - ) ) - Interest and amortization expense Total earnings $ Fixed charges: Interest and amortization expense $ Capitalized interest Preferred stock dividends Preferred unit distributions Total fixed charges and preferred stock dividends and preferred unit distributions $ Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) X X X X X Ratio of earnings to combined fixed charges and preferred stock dividends and preferred unit distributions X X X X X
